04/21/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0640



                                         DA 18-()640
                                                                    FILED
STATE OF MONTANA,
                                                                     APR 2 1 2020
                                                                  Bowen C3reenwood
              Plaintiff and Appellee,                           Clerk of Supreme Court
                                                                   State of Montana


       v.                                                        ORDER

ROGER CRUZ,

              Defendant and Appellant.


      Counsel for Appellant Roger Cruz filed a motion and brief asking to be allowed to
withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738,87 S. Ct. 1396(1967). This Court granted Cruz time to respond,
but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA,and Anders. We conclude no arguments with potential legal merit can be raised in
Cruz's appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies ofthis Order to all counsel ofrecord and to
Cruz personally.
       DATED this Z-1,        day of April, 2020.




                                                             Chief Justice
                                                                      ., /*
                                                       L...4•40/
                                                            ..
                                                             j  0e4.44 :11::
        a




    Justices




2